United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604


                                 February 1, 2002


By the Court:

JAMES PROFFITT, Special             ]            Appeal from the United
Administrator of the Estate of      ]            States District Court for
WILLIAM R. WOODALL,                 ]            the Central District of
        Plaintiff-Appellant,        ]            Illinois.
                                    ]
No. 00-3229                v.       ]            No. 98 C 3182
                                    ]
DEAN R. RIDGWAY, CITY OF PANA, a    ]            Jeanne E. Scott,
municipality, BARRY PRUETT, et al., ]                 Judge.
        Defendants-Appellees.       ]
                                    ]



     The opinion of this Court issued on this date is corrected
as follows:

                The date after “DECIDED” should be “FEBRUARY 1, 2002”.